UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1159



BRENDA SAWADA,

                 Plaintiff - Appellant,

          v.


JOHN E. POTTER, Postmaster General; REGINA EWING, Supervisor;
LISA MILLER, Supervisor,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cv-00754-AMD)


Submitted:   July 16, 2008                Decided:   September 23, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Snider, Ari Taragin, Jeffery C. Taylor, Jason I.
Weisbrot, Jacob Statman, SNIDER & ASSOCIATES, LLC, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Ariana Wright Arnold, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brenda Sawada appeals the district court’s order denying

her   motion   filed   under   Fed.    R.     Civ.   P.   56(f),    and   granting

Defendants-Appellees’        motion    for     summary         judgment   in    this

employment discrimination action.             We have reviewed the parties’

briefs   and   the   joint   appendix    and    find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   Sawada v. Potter, No. 1:06-cv-00754-AMD (D. Md. Feb. 9,

2007).   We grant the motion to withdraw filed by one of Sawada’s

attorneys and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                      - 2 -